                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF                                        CIVIL ACTION
 AMERICAN RIVER
 TRANSPORTATION, CO., LLC,
 AS THE OWNER AND                                        NO: 18-2186
 OPERATOR OF THE M/V
 LOUISIANA LADY, PRAYING
 FOR EXONERATION FROM                                    SECTION: "S" (2)
 OR LIMITATION OF
 LIABILITY

                            ORDER AND REASONS

      IT IS HEREBY ORDERED that American River Transportation Co.,

L.L.C.'s Motion to Enforce Court's Order and to Dismiss Claims for Punitive

Damages (Rec. Doc. 32) is GRANTED. The claims for punitive damages brought

by claimants, Ronald D. Neal and Philip and Rebecca Graves, individually and as

co-administrators of the Succession of Spencer William Graves, against American

River Transportation Co., LLC are DISMISSED.

                                 BACKGROUND

      This matter is before the court on motion of petitioner in limitation,

American River Transport Co., L.L.C. ("ARTCO"). Claimants, Ronald D. Neal and

Philip and Rebecca Graves, individually and as co-administrators of the Succession

of Spencer William Graves (collectively, "claimants"), oppose the motion. The

motion is before the court on briefs without oral argument.
      On August 22, 2018, this court entered an order dismissing claimants' claims

for non-pecuniary damages, including punitive damages. Rec. Doc. 30. The Order

and Reasons dismissing the claims cited McBride v. Estis Well Serv., L.L.C., 768

F.3d 382, 391 (5th Cir. 2014)(en banc). In that case, the United States Court of

Appeals for the Fifth Circuit, sitting en banc, explicitly held that: "On the subject

of recoverable damages in a wrongful death case under the Jones Act and the

general maritime law, [the Supreme Court] has limited the survivor's recovery to

pecuniary losses. . . . Punitive damages, which are designed to punish the

wrongdoer rather than compensate the victim, by definition are not pecuniary

losses. Punitive damages are not recoverable by the plaintiffs in these actions."Id.

at 391.

      Subsequently, claimants filed a First Amended and Superseding Master

Answer (Rec. Doc. 31), in which they once again seek punitive damages. In

addition, the First Amended and Superseding Answer includes a footnote which

states the following:

      Claimants are both mindful and respectful of the Court’s recent ruling on
      ARTCO’s Rule 12 Motion regarding the recovery of non-pecuniary
      damages under the Jones Act and/or General Maritime Law. That Rule
      12 Motion was arguably premature, as it preceded Claimants’ complete
      articulation of all theories of recovery and allegations of the range of

                                           2
      applicable damage. As such, and with the utmost respect and deference
      to the Court and its ruling, Claimants have, in an abundance of caution
      and as a purely prophylactic measure, asserted claims for punitive
      damages, attorney’s fees, loss of consortium/society, and other measures
      on non-pecuniary damages, so as to preserve those claims for appellate
      review, if that circumstance comes to pass. Claimants thus anticipate a
      Motion To Strike certain allegation in their FASA, and do not intend to
      disobey or ignore the Court’s prior ruling: rather, Claimants merely seek
      to preserve those allegations, claims and issues for possible appellate
      review.

      In opposing the instant motion to dismiss, claimants do not suggest there has

been any change in the law governing this question that would entitle them to

punitive damages, but rather point to the above-quoted footnote, stating that the

punitive damages claims were included in an abundance of caution and as a

prophylactic measure.

      Claimants' motives in filing legally unfounded claims are not relevant to this

motion. "[I]f as a matter of law it is clear that no relief could be granted under any

set of facts that could be proved consistent with the allegations, a claim must be

dismissed. . . ." Neitzke v. Williams, 490 U.S. 319, 327 (1989). In the face of clear

and applicable precedent rendering the punitive damage claims herein invalid,

petitioner is entitled to dismissal of the claims, and/or enforcement of the court's

prior judgment dismissing the claims. Accordingly,

      IT IS HEREBY ORDERED that American River Transportation Co.,

L.L.C.'s Motion to Enforce Court's Order and to Dismiss Claims for Punitive
                                           3
Damages (Rec. Doc. 32) is GRANTED. The claims for punitive damages brought

by claimants, Ronald D. Neal and Philip and Rebecca Graves, individually and as

co-administrators of the Succession of Spencer William Graves, against American

River Transportation Co., LLC are DISMISSED.

      New Orleans, Louisiana, this _____
                                   17th day of October, 2018.



                  ____________________________________
                       MARY ANN VIAL LEMMON
                   UNITED STATES DISTRICT JUDGE




                                       4
